      Case: 1:20-cv-03087 Document #: 26 Filed: 09/14/20 Page 1 of 3 PageID #:116




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

  ------------------------------------------------------------ x
 KATHY BELANGER, on behalf of herself and                       :
 all others similarly situated,                                 :
                                                                :   Case No. 1:20-cv-3087
                              Plaintiff,                        :
                                                                :   Hon. John J. Tharp, Jr.
            v.                                                  :
                                                                :
 IBERIA LINEAS AEREAS DE ESPANA S.A.                            :
 OPERADORA, a foreign corporation d/b/a                         :
 “Iberia”,                                                      :
                                                                :
                             Defendant.                         :
  ------------------------------------------------------------ x

                               DEFENDANT’S MOTION TO DISMISS

        Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and this

Court’s August 12, 2020 Order, Defendant Iberia, Líneas Aéreas de España, S.A. Operadora,

Sociedad Unipersonal (“Iberia”), by its undersigned counsel, hereby moves to dismiss Plaintiff’s

Class Action Complaint and Jury Demand for lack of subject matter jurisdiction and failure to

state a claim on which relief can be granted. Iberia incorporates, as though fully set forth herein,

its attached Brief in Support of this Motion and the Declaration of Raj N. Shah, with its exhibits,

which are being filed concurrently.
   Case: 1:20-cv-03087 Document #: 26 Filed: 09/14/20 Page 2 of 3 PageID #:117


Dated: September 14, 2020              Respectfully submitted,

                                       DLA Piper LLP (US)

                                       s/ Raj N. Shah
                                       Raj N. Shah
                                       444 West Lake Street, Suite 900
                                       Chicago, IL 60606-0089
                                       (312) 368-8904
                                       raj.shah@us.dlapiper.com

                                       Keara M. Gordon (admitted pro hac vice)
                                       Colleen Carey Gulliver (admitted pro hac vice)
                                       William J. Diggs (admitted pro hac vice)
                                       1251 Avenue of the Americas, 27th Floor
                                       New York, NY 10020-1104
                                       (212) 335-4500
                                       keara.gordon@us.dlapiper.com
                                       colleen.gulliver@us.dlapiper.com
                                       william.diggs@us.dlapiper.com

                                       Haley D. Torrey (admitted pro hac vice)
                                       One Liberty Place
                                       1650 Market Street, Suite 5000
                                       Philadelphia, PA 19103-7300
                                       (215) 656-2436
                                       haley.torrey@us.dlapiper.com

                                       Attorneys for Iberia, Líneas Aéreas
                                       de España, S.A. Operadora,
                                       Sociedad Unipersonal




                                       2
     Case: 1:20-cv-03087 Document #: 26 Filed: 09/14/20 Page 3 of 3 PageID #:118


                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I caused a true and correct copy of the

foregoing to be filed electronically with the Clerk of the Court by using the CM/ECF system.

Notice of this filing will be sent by operation of the Court’s electronic filing system to all counsel

of record registered on the ECF system.


Dated: September 14, 2020                          Respectfully submitted,

                                                   DLA Piper LLP (US)

                                                   s/ Raj N. Shah______
                                                   Raj N. Shah
                                                   444 West Lake Street, Suite 900
                                                   Chicago, IL 60606-0089
                                                   (312) 368-8904
                                                   raj.shah@us.dlapiper.com

                                                   Attorneys for Iberia, Líneas Aéreas
                                                   de España, S.A. Operadora,
                                                   Sociedad Unipersonal
